Citation Nr: 1115738	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for a skin rash.  The RO in Waco, Texas, currently has jurisdiction of the Veteran's claim.  

In March 2009 the Board remanded the Veteran's current claim so that he could be afforded the opportunity to attend a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO in August 2009.  A transcript of the hearing is of record.  

In September 2009, the Board found that the Veteran submitted new and material evidence to reopen a previously denied claim of service connection for a skin rash, and remanded the Veteran's current service connection claim for additional development.   


FINDING OF FACT

A skin rash was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current skin rash is related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin rash have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to determine the nature and etiology of the Veteran's claimed skin rash.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Analysis

The Veteran seeks service connection for a skin rash.  At his August 2009 Board hearing, he testified that he believes that the skin rash on his ankles and legs is the result of exposure to Agent Orange, and that he did not have a skin rash before going to Vietnam, had one there, and has had the same rash since Vietnam.  He also testified that he did not receive treatment for his skin rash during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Where chloracne becomes manifest to a degree of 10 percent or more within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record shows a current skin rash disability.  November 2002 private treatment records note objective findings of healing areas of small erythema with central eschar and an assessment of impetigo on the chin.  A private treatment record dated in June 2003 notes an active problem of rash/lesion, which was first observed June 5, 2002.  April 2004 private treatment records note a problem of rash/lesion first observed on August 7, 2002, and September 2005 private treatment records note a problem of contact dermatitis/fungal infection first observed September 7, 2005.  Finally, a January 2010 VA examination report notes that, following a physical examination, the Veteran was given an impression of seborrheic keratosis and stucco keratosis of both lower extremities.  

STRs do not any treatment for, or complaints of, a skin rash during service.  Clinical evaluation during the Veteran's January 1973 separation examination revealed that his skin, lower extremities, and feet were normal.  The Veteran himself reported that his health was good.  

The Veteran's personnel records indicate that he served in Vietnam during the Vietnam Era, and therefore his exposure to herbicides is conceded.  38 C.F.R. §§ 3.307; 3.309.

As the record shows a current skin rash and exposure to herbicides and claims of a skin rash during service, the determine issue is whether these are related.  

A VA examination was conducted in January 2010.  The examiner noted a review of the claim file.  The Veteran complained of an eight year history of skin rash on his ankles and legs, and his only symptom is itching.  There has been no treatment for this condition.  An impression of seborrheic keratosis and stucco keratosis of both lower extremities was given and it was noted that there were no symptoms and no malignant potential.  The examiner opined that these skin lesions are not related to Agent Orange.  The examiner noted that there is no scientific basis for this claim.  In a January 2011 addendum opinion the examiner noted that the Veteran reported that the beginning of his skin condition was 8 years ago and that there is no record in the STRs of a skin condition.  The examiner opined that it would be pure speculation to relate the current skin condition to service.  It cannot be known if the current skin condition is responsible for the symptoms the Veteran described.  The current condition is asymptotic and there are no records to document any previous skin condition.  

Additionally, the unfavorable evidence consists of the fact that the first contemporaneous medical evidence of any skin rash is more than 20 years after the Veteran was discharged from active service.  The passage of more than 20 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The Veteran has testified that he has had the same skin rash from service to the present.  He is competent to report observable symptoms such as a skin rash or itching.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, during his January 1973 separation examination the Veteran's skin was found to be normal and the Veteran reported that his health was good.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Furthermore, the Veteran did not raise a service connection claim until December 1999, over 2 decades following discharge.  Indeed, if his symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner.  Finally, it is noted that the Veteran testified during his hearing that he has had the same skin rash since service, but during his January 2010 VA examination he reported an 8 year history of skin rash on his ankles and legs, which is not consistent with his earlier testimony.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that credibility can be evaluated by a showing of inconsistent statements).  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed skin rash, and his views are far outweighed by the medical evidence of record showing that the Veteran's skin rash did not develop for many years after service and the opinion provided by the VA examiner who thoroughly discussed the evidence of record and found that the Veteran's skin rash is not related to Agent Orange exposure during service.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no medical evidence indicting, nor does the Veteran contend, that he has chloracne; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a skin rash; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a skin rash is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


